Citation Nr: 1528086	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an effective date earlier than April 8, 2008 for the award of service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1954 to February 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in August 2008, a statement of the case (SOC) was issued in February 2009, and a substantive appeal was received in February 2009.

The Veteran presented testimony at an RO hearing in January 2009 and during a Board videoconference hearing in January 2011, and transcripts of the hearings are associated with his claims file.

In September 2011, the Board reopened the Veteran's claims of entitlement to service connection for a right ankle disability, a right knee disability, and a right hip disability; the Board then remanded for further development. 

In October 2012 and April 2013, the Board remanded the claims again to the RO via the Appeals Management Center (AMC), in Washington, DC.

In an August 2013 rating decision, the RO granted the Veteran's service connection claim relevant to his right ankle disability.  In September 2013 correspondence, the Veteran indicated that the effective date for the grant of service connection should be earlier.

In February 2014, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  Such opinion was received in May 2015, and the Veteran submitted his response on June 9, 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The right knee and right hip disabilities are decided below.  The issue relevant to an effective date earlier than April 8, 2008 for the award of service connection for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's right knee disability is related to his military service.

2.  A right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service; arthritis did not manifest within one year of the Veteran's service discharge; and a current disability of the right hip is not proximately due to service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits. 

Given the favorable disposition of the claim for service connection for right knee disability, the Board finds that all notification and development actions needed to fairly resolve such claim has been accomplished.

Relevant to the Veteran's right hip, in the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a June 2008 letter, sent prior to the August 2008 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, all available treatment records have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  As addressed below, the Veteran's service treatment records are unavailable.  VA has been able to obtain Surgeon General Extracts of the Veteran's hospitalization in service.  The lack of military documentation - due to no fault of the Veteran - has been supplemented by a Board instruction to the VHA examiner to accept as true the Veteran's description of injury and treatment in service.

The Veteran was afforded VA examinations in December 2011, January 2013, and July 2013.  Moreover, as noted above, in February 2014 the Board sought a VHA opinion; and such was obtained in May 2015.  The Board finds that the May 2015 VHA opinion is adequate to decide the issue as it is predicated on an extensive review of the record, to include prior physical examination reports.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran which the examiner accepted as true, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an additional opinion regarding the right hip has met. 

The Board also finds that there was substantial compliance with the Board's prior remand directives.  In this regard, the Board remanded the case in September 2011, October 2012, and April 2013 in order to obtain examinations and opinions.  As noted, such were obtained in December 2011, January 2013, and July 2013; however, as there remained deficiencies in the examinations and opinions, the Board cured this defect by obtaining a VHA opinion.  Moreover, the AOJ readjudicated the Veteran's claim as directed by the Board in August 2012, March 2013, and August 2013 2013 supplemental statements of the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also offered testimony before the undersigned at a Board hearing in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the undersigned noted the issues then on appeal. Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his right hip disability, the type and onset of symptoms, and his contention that his military service caused such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that additional development was needed, the Board remanded such issue in September 2011, in order to obtain a VA examination with opinion, with additional examination and addendum opinions obtained in January 2013, July 2013; and an expert opinion obtained in May 2015; so as to determine the nature and etiology of his right hip disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A combat veteran's assertions of an event occurring during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Veteran contends that he injured his right leg, to include the knee and hip, in combat while serving in the Korean Conflict.  He reported that he was hospitalized for four months, for treatment to his right knee and hip and that he underwent right knee surgery, and was placed on crutches.  His service treatment records are no longer available; however, there are extracts from the Surgeon General Office documenting that the Veteran had been hospitalized for an unspecified condition from October to December 1955, and was in a medical holding company in February 1956.  Furthermore, an October 1976 hospital report from a private medical facility records the Veteran's history of having an accident during the Korean War involving his right leg, with occasional right knee give-way.  The Board finds, based on this evidence, that the Veteran's description of injury and treatment is credible.

Right knee

Initially, the Board finds evidence of current disability.  That is, VA treatment records show the Veteran has degenerative joint disease in the right knee, and is status post right knee arthroscopy with plica resection and lateral release.  

As to whether there was an in-service event or injury, as previously discussed, the Board finds credible that the Veteran sustained a right knee injury during service.  The Veteran is competent to report his symptoms and the Board finds his statements credible.  See Layno v. Brown, 6 Vet. Ap. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran has been examined by VA several times, most recently in July 2013.  The examiner found that the Veteran's right knee was not related to any incident in service, but more likely related to the aging process.  Indeed, her reasoning was essentially that there was no evidence of a right knee condition until 20 years post service.

The Board sought an additional, more detailed VHA opinion from a VA orthopedic surgeon.  In the report in May 2015, the Chief orthopedic surgeon reviewed the record and found that the current right knee degenerative disease was at least as likely as not caused by the incident in service.  The surgeon reasoned that the Veteran early on described his right knee injury as "coming out of place."  He noted that October 1980 right knee operative reports document right knee arthroscopy and right knee surgery lateral retinacular release.  The surgeon indicated that such operation is done for kneecap tracking problems.  In fact, he noted that the indication cited for the operation was chronic patellar subluxation.  The expert indicated that the condition can have its origin from a patellar dislocation, which he noted in lay terminology would be described as a "kneecap coming out of place."

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for right knee disability have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

Right hip

Post-service treatment records show no specific treatment for a right hip disorder.  A February 1983 VA X-ray shows bilateral hip joint degenerative arthritis.

On December 2011 VA examination, the Veteran reported right hip pain.  Physical examination revealed passive internal and external movement of the right hip without any significant symptoms of pain.  X-ray showed mild joint space narrowing and marginal osteophytes.  The examiner diagnosed minimal degenerative changes in the right hip.  The examiner opined that the Veteran's right hip was not related to service.  He indicated that the degenerative changes were consistent with aging.

On January 2013 VA examination, the examiner reiterated that the Veteran's right hip degeneration was age-related degeneration.

On July 2013 VA examination, the Veteran reported that he experiences popping and pain in the right hip and buttock pain, not so much the hip joint.  Physical examination revealed that the examiner was unable to measure the right hip range of motion due to the Veteran's complaints of pain.  X-ray revealed right hip degenerative changes.  The examiner opined that the Veteran's current right hip degenerative changes were not related to any incident during service, but appeared to be related to the aging process.

On the May 2015 VHA opinion report, after an extensive review of the Veteran's file, the expert indicated that the Veteran's right hip disability did not have its onset during service; was not related to an incident in service; had not been aggravated beyond its normal course by the service connected right ankle disability.  He reasoned that the Veteran described his right hip injury as a very bad bruise.  The expert noted that bruising of the soft tissues about a hip joint does not cause degenerative changes in a hip joint.  He also noted that a radiology report dated February 24, 1983 showed degenerative arthritis of both hips.  The expert explained that the symmetry of arthritis in both hips rules out any aggravation of a normal degenerative process by an asymmetric service-connected condition.

While the medical evidence of record shows that the Veteran has a diagnosis of right hip arthritis as noted at the various VA examinations, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the May 2015 VHA medical expert opinion that the Veteran's current right hip disability was less likely related to service as bruising of the soft tissues about the hip, noted at the time of the in-service incident, does not subsequently cause degenerative changes in a hip joint.  Furthermore, as degenerative changes are noted in both hips, the symmetry ruled out aggravation of the normal degenerative process by the asymmetric service-connected right ankle disability.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the May 2015 VHA medical expert opinion.  

The Board observes that the Veteran has been awarded service connection for right knee disability as a result of this decision.  The VHA examiner opined that the symmetry of degeneration found in both hips ruled out aggravation of the normal degenerative process by the asymmetric service-connected right ankle disability.  There is no reason to believe that this reasoning would also not apply to the right knee disability also, and there is no competent evidence suggesting that the right lower extremity disability is responsible for any degenerative changes in the right hip.  Thus, the Board finds no basis to obtain additional opinion on this aspect of the claim.

The Board also notes that the Veteran has generally contended on his own behalf that his right hip arthritis is related to his in-service incident.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current right hip symptoms.  As discussed above, the Board instructed the VHA examiner to accept as true the Veteran's description of right hip injury and treatment during service.  Thus, his allegations have been accepted as true and supplementing the lack of any documentary evidence.

However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right hip disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a right hip disability requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  

Therefore, while the Veteran is competent to describe his symptoms of a right hip disability during service and thereafter, the Board accords his statements regarding the etiology of such disability little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service right hip bruising as well as the current nature of his right hip arthritis.  Therefore, the Board accords greater probative weight to the VHA opinion. 

The Board further observes that the Veteran contends that he has suffered from right hip pain since the in-service incident.  He is currently diagnosed with right hip arthritis.  The provisions of 38 C.F.R. § 3.303(b) allow for presumptive service connection on the basis of continuity of symptomatology.  However, the VHA examiner considered the Veteran's report of chronic right hip pain since service, in the context of the type of injury he experienced, and opined that the Veteran's right hip arthritis was not caused by the in-service injury.  The Board next observes that there is no evidence of right hip arthritis until many years after service.  The first documented diagnosis of degenerative arthritis is in a February 1983 radiology report that accompanied a lumbar spine procedure.  Overall, the Board places greater probative weight to the medical evidence and medical opinion which establishes that arthritis was not manifest until many years after service, and is not causally related to an event in service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that the Veteran's right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service; arthritis did not manifest within one year of the Veteran's service discharge; and a current disability of the right hip is not proximately due to service-connected disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. §  5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right knee disability is granted.

Service connection for right hip disability is denied.


REMAND

As noted in the Introduction, the Veteran's statement received in September 2013 is a valid disagreement with the August 2013 rating decision which granted service connection for right ankle disability and assigned a 20 percent disability rating effective from April 8, 2008.  The Veteran indicated in his September 2013 correspondence that the effective date should be March 20, 1985, the date of the initial filing of the claim.  To date, the AOJ has not issued an SOC on this issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish to the Veteran and his representative an SOC on the matter of the effective date for service connection for right ankle disability, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


